DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed over the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s Amendments authorized by the applicant on 2 June 2022, overcome the cited prior arts and the rejections with respect to the independent claims of the instant Application.
Independent claim 1 recites, among other elements, 
“…generating, for a plurality of clients, a client status table and a registration table stored at a server, wherein the client status table interacts with the registration table to determine whether an update to a table partition relied upon by one or more queries associated with a specific client of the plurality of clients has occurred that invalidates the cached query results at the client-side cache of the specific client, by: 
generating the client status table comprising a first client status table column identifying a client and a second client status table column identifying information corresponding to a client interaction time with the server, wherein the client status table is used to determine a last invalidation check of the client-side cache for the client, and 
generating the registration table comprising a first registration table column identifying the query, a second registration table column identifying a table partition from a plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache, and a third registration table column identifying information corresponding to a last change time to the table partition from the plurality of partitions that was relied upon by the query; and 
executing invalidation of the cached query results at the specific client in response to the last change time to the table partition from the registration table for the one or more queries associated with the specific client being greater than the client interaction time from the client status table corresponding to the last invalidation check of the client-side cache for the specific client…”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent Claims 10 and 18, having similar limitations as recited in Claim 1, are allowed for the similar reasons as Claim 1.
For Claims 2-9, 11-17 and 19-20, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jaskiewicz et al. (U.S. Patent No.: US 20190102297), Barbara et al. (U.S. Patent No.: US 5581704), and Gupta et al. (U.S. Patent No.: US 9305056). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169